   
 
    

  

USDC-SDNY
DOCUMENT
ELECTRONICALLY FILED
DOCH:

DATE FILED: 2/21/2020

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

Valentin Reid, individually and on behalf of
all other persons similarly situated,

Plaintiff, 19-CV-9811 (RA)

v. ORDER

Cricut, Inc.,

 

Defendants.

 

RONNIE ABRAMS, United States District Judge:

It has been reported to the Court that this case has settled in principle. Accordingly, it is
hereby:

ORDERED that the above-captioned action is discontinued without costs to any party and
without prejudice to restoring the action to this Court’s docket if the application to restore the
action is made within forty-five (45) days. Any application to reopen this action must be filed
within forty-five (45) days of this order, and any application filed thereafter may be denied solely
on that basis. If the parties seek to have the Court retain jurisdiction to enforce a settlement
agreement, the terms of the agreement must be placed on the public record and “so ordered” by
the Court within the same thirty-day period. See Hendrickson v. United States, 791 F.3d 354, 358

(2d Cir. 2015). The Clerk of Court is respectfully directed to close this case.

SO ORDERED.
Dated: February 21, 2020 Y
New York, New York a

Ronnie Abrams
United States District Judge

 
